Citation Nr: 1045960	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 6, 2008, for 
the grant of Dependency and Indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from June 1942 to October 1945.  The Veteran died 
in June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In this decision the RO granted service connection 
for the cause of the Veteran's death and granted DIC benefits 
effective August 6, 2008.  The appellant disagrees with the 
effective date. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant initially filed an informal claim for DIC 
benefits on August 13, 2004, followed by a formal claim on May 
20, 2005.  The claim was denied by rating decision dated in July 
2005.  

2.  The appellant initiated an appeal of the July 2005 rating 
decision by filing a Notice of Disagreement in July 2006. 

3.  The appellant did not perfect an appeal of the July 2005 
decision by filing a timely substantive appeal; the July 2005 
decision is final.

4.  The appellant filed to reopen her previously denied claim for 
DIC benefits on August 6, 2008.  DIC benefits were subsequently 
granted, effective August 6, 2008.



CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 2008, 
for the grant of DIC benefits have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim. VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a May 2005 letter, issued prior to the decision appealed, the 
appellant was provided notice regarding what information and 
evidence is needed to substantiate the claim for DIC benefits, as 
well as what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by VA, 
and the need to advise VA of or submit any further medical 
evidence relevant to the claim.  In a November 2009 letter, 
issued after the decision appealed, the appellant was advised of 
the law and requirements with respect to the effective dates of 
awards.

The Board notes that the appellant's appeal of the effective date 
assigned for the grant of DIC benefits is a downstream issue, and 
additional VCAA notice is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Moreover, the Board finds that any 
deficiency with respect to the timing of the notices provided is 
harmless.  The notices discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, 
and the appellant and her representative were fully informed of 
the evidence which had been obtained in support of the appeal. 
Moreover, following the notice, the RO readjudicated the appeal 
in the January 2010 Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the appellant due to any 
defect in the timing of the notices provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or a supplemental 
statement of the case is sufficient to cure a timing defect).

The record also reflects that VA has fulfilled its duty to assist 
the appellant in her appeal.  In this regard, the appellant and 
her representative have been accorded the opportunity to present 
evidence and argument in support of the issue addressed in this 
decision.  Furthermore, the facts alleged as proving the claim 
pertain to records which are already in the file.  Neither the 
appellant nor her representative has indicated the existence of 
any other evidence not already contained in the claims file that 
might be relevant to this appeal.

Thus, the Board finds that all relevant data has been obtained 
for determining the merits of the appeal and no reasonable 
possibility exists that any further notice or assistance would 
aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A 
West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. § 3.159(c) (2010).

II.  Factual Background

A Certificate of Death Registration on file shows that the 
Veteran died of a brain injury on June 14, 1978, due to a gunshot 
wound to the head.  

In June 1978, the appellant filed an Application For Burial 
Benefits (VA Form 21-530) with VA.

On file is an August 2004 Report of Contact from the appellant's 
representative showing that an informal claim for 
compensation/DIC was being filed on August 13, 2004, on behalf of 
the appellant.  The informal claim asserts that the Veteran's 
anxiety/depression was the result of his traumatic service at the 
Battle of the Bulge and other places which, in turn, caused his 
mental disorder and caused him to take his life.

In May 2005, the appellant's representative filed a formal claim 
(VA Form 21-534) for DIC benefits on behalf of the appellant and 
included a statement in support of the claim.  

In a July 2005 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.

In July 2006, the RO received the appellant's Notice of 
Disagreement (NOD) (VA Form 21-4138) with respect to the denial 
of her claim for DIC benefits.  

Later in July 2006, the RO issued a letter to the appellant 
informing her that her NOD had been received and that she could 
choose to have a Decision Review Officer assigned to her case or 
follow the traditional appeal process.  She was further informed 
that the traditional appeal process involved the RO's issuance of 
a Statement of the Case (SOC) that would summarize the evidence 
and pertinent law and reasons for the decision and that if the 
appellant did still did not agree with the decision and wished to 
continue her appeal, she would need to submit a substantive 
appeal so that her case could be sent to the Board.  The 
appellant was additionally informed that if she did not notify 
the RO within 60 days of how she wanted to proceed with her case, 
it would be reviewed under the traditional appeal process.  

In April 2008, the RO received a request from the Veteran's 
representative to "reopen [the appellant's] previously denied 
claim based on new and material evidence which will be 
forthcoming."

In May 2008, the RO issued the appellant a SOC informing her that 
the RO had received her NOD (to the July 2005 rating decision) 
which was the first step in appealing to the Board.  The 
appellant was further informed that in order to complete her 
appeal, she had to file a formal appeal within 60 days from the 
date of the letter (or within the remainder, if any, of the one-
year period from the date of the letter notifying her of the 
action that she had appealed).  The RO also informed the 
appellant that a VA Form 9 was being enclosed which she could use 
to complete her appeal.

On August 6, 2008, the RO received statements from the 
appellant's niece and sister in support of the appellant's claim 
for DIC benefits.

Later in August 2008, the RO received additional evidence that 
was submitted by the Veteran's representative in support of the 
appellant's claim for DIC benefits.  This evidence consisted of a 
duplicate copy of the NOD that the appellant had filed in July 
2006, and a private Psychological Autopsy report dated in August 
2008.  This report contains a medical opinion that the Veteran 
had had posttraumatic stress disorder as a result of his wartime 
experiences and that this disability had contributed to his 
poor/declining mental state and suicide.

In a rating decision dated in November 2008, the RO reopened and 
granted the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and assigned DIC 
benefits effective August 6, 2008.  

In April 2009, the RO sent the appellant's representative copies 
of pertinent DIC records per his request for such records.  

On a NOD filed in October 2009, the appellant expressed 
disagreement with the effective date of the grant of DIC benefits 
and asserted that she should be granted DIC benefits back to the 
date she initially filed a claim for such benefits in August 
2004.  She said that the assignment of August 6, 2008, as the 
effective date was an "administrative error" and went on to 
assert that the DIC claim had been an ongoing claim.  She added 
that VA committed clear and unmistakable error "in its failure 
to continue its duty to assist following her notice of 
disagreement."  

In the substantive appeal filed in March 2010, the appellant 
similarly asserted that her claim had been in an active status 
from the date she first filed for DIC benefits (in August 2004).  
She then provided a chronological summary of claim activity in 
which she noted that no response to her July 2006 NOD had been 
received until May 2008.  She also noted that while she had 
requested to reopen her claim in May 2008, she didn't need to 
since her claim was already open.  She further noted that the RO 
had issued a SOC in May 2008, and that supporting statements had 
been sent to the RO in August 2008.

III.  Analysis

The effective date for the grant of service-connected death 
benefits based upon an original claim is the first day of the 
month in which the Veteran's death occurred if the claim is 
received within one year after the date of death. If the claim is 
based upon an attempt to reopen the claim or is received more 
than one year after the date of death, it will be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(c)(2) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 
12 Vet. App. 413 (1999).

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996).

Previous determinations which are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a) (2010).

In the instant case, the appellant's initial claim for DIC 
benefits was filed at the RO by way of an informal claim in 
August 2004, and followed by a formal claim in May 2005.  In July 
2005, the RO denied the appellant's claim for DIC benefits.  In 
July 2006, the appellant initiated an appeal of the July 2005 
rating decision by filing a NOD wherein she expressed her 
disagreement with the RO's denial of DIC benefits.    

As the appellant aptly points out, the RO did not issue her a SOC 
following her July 2006 NOD until May 2008.  Indeed, it appears 
that the RO's receipt of the appellant's April 2008 application 
to reopen her claim for DIC benefits is what prompted the RO to 
send out the SOC.  Thus, the appellant is correct in her 
assertions that her initial claim of entitlement to DIC benefits 
was still ongoing at that time.  However, the May 2008 SOC 
clearly informed the appellant (and her representative) that she 
had to perfect her appeal by filing a substantive appeal within 
60 days of the date of the SOC (or within the remainder, if any, 
of the one-year period from the date of the letter notifying her 
of the action that she had appealed).  There is simply no 
indication in the claims file that the appellant or her 
representative filed a timely substantive appeal.  Indeed, in 
relaying the chronological summary of claim activity in March 
2010, the appellant noted that the Statement of the Case had been 
issued in May 2008, and that supporting documents had been sent 
to the RO in August 2008.  She neither asserts nor is there any 
evidence showing that a timely substantive appeal had been 
submitted to the RO with respect to perfecting her initial claim 
of entitlement to DIC benefits that she filed in August 2004.      

Regarding the possibility that the appellant and her 
representative were not aware that a substantive appeal had to be 
filed in order to perfect an appeal of the initial claim, as 
noted above, the May 2008 SOC clearly informed them that in order 
to complete the appeal, a formal appeal had to be filed within 60 
days of the SOC.  Moreover, the law holds that alleged ignorance 
cannot be used as an excuse for failure to follow a promulgated 
regulation; persons dealing with the United States Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. 
West, 11 Vet. App. 148, 156-57 (1998).

The Board is cognizant of the Court's opinion in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), which held that by treating a 
disability rating matter as if it were part of a Veteran's timely 
filed substantive appeal for many years, VA waived any objections 
it might have had to the timeliness and adequacy of the appeal 
with respect to the matter.  However, the Board finds that this 
case is distinguishable from Percy because VA did not treat the 
appellant's claim as if it was on appeal for many years.  To the 
contrary, as noted above, when the RO issued the SOC to the 
appellant and her representative in May 2008, the RO specifically 
informed the appellant that she must complete the appeal by 
submitting a formal appeal within 60 days of the date of the SOC 
(or within the remainder, if any, of the one-year period from the 
date of the letter notifying her of the action that she had 
appealed). 

Thus, where as in the case at hand a prior claim has been denied 
and a substantive appeal was not filed, the appellant must file a 
new claim and the effective date of service connection for the 
cause of death will not be earlier than the date of the receipt 
of the new claim.  38 C.F.R. §§ 3.158, 3.400(c)(2).  As such, the 
RO assigned August 6, 2008, as the date that the appellant filed 
to reopen her claim for DIC benefits based on supportive evidence 
that the RO received on this date.  As this is the earliest date 
that can be construed as an application to reopen the appellant's 
claim for DIC benefits, the Board finds that there is no legal 
entitlement to an earlier effective date.  38 C.F.R. § 3.400 
(2010).

It follows that because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, only a request for revision 
premised on CUE could result in the assignment of an earlier 
effective date.  38 U.S.C. § 5110(a); see also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new evidence 
supporting an earlier disability date."); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("When a claim to reopen is successful and 
the benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen.").

While the appellant did assert clear and unmistakable error in 
the NOD that she filed in October 2009, she did not claim such 
error with respect to a prior final rating decision.  See 
38 C.F.R. § 3.105(a).  Rather, she claimed CUE in VA's "failure 
to continue its duty to assist requirement following my notice of 
disagreement [dated in July 2006]."  This argument is actually 
part and parcel of the appellant's earlier effective date claim 
which has been adequately addressed above and does not represent 
a valid CUE claim.  Moreover, CUE is a very specific and rare 
kind of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  CUE is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  The mere misinterpretation of facts or failure to 
fulfill the duty to assist which is what the appellant is 
claiming here does not constitute CUE.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996).

By determining that the appellant is not entitled to an effective 
date earlier than August 6, 2008, for the grant of DIC benefits, 
the Board does not wish to convey any lack of sympathy for the 
appellant, especially considering the tragic death of the 
Veteran.  However, the law prohibits the appellant from an 
effective date earlier than August 6, 2008, and the Board is 
bound by the laws and regulations applicable to the benefit being 
sought.  See 38 C.F.R. § 19.5


ORDER

An effective date earlier than August 6, 2008, for the grant of 
DIC benefits is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


